 

Case 1:21-mj-00240-GMH Document 12 Filed 02/23/21 Page 1 of 1

AQ 442 (Rev. LI/EL) Arrest Warrant WX / ho | a.
I

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

Vv. ) Case: 1:21-mj-00240
Emma Coronel Aispuro ) Assigned to: Judge Harvey, G. Michael

) Assign Date: 2/17/2021

) Description; COMPLAINT W/ARREST WARRANT
)

)

Defendant
RECEIVED EES ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
fname of person to be arrested) Emma Coronel Aispuro

who is accused of an offense or violation based on the following document filed with the court:
1 Indictment 1 Superseding Indictment 1 Information 1 Superseding Information a Complaint
1 Probation Violation Petition 1 Supervised Release Violation Petition DWViolation Notice 7 Order of the Court
This offense is briefly described as follows:
Conspiracy to Distribute 5 Kilograms or More of Cocaine, 1 Kilogram or More of Heroin, 500 Grams or More of
Methamphetamine, and 1000 Kilograms or More of Marijuana for Importation into the United States, in violation Title 21

U.S.C. §§ 959(a), 960, 963.

Aiding and Abetting, Title 18 U.S.C, § 2

| Digitally signed by G.
AL j Michael Harvey
(, ee Date: 2021.02.17

 

Date: 02/17/2021 20:23:55 -05'00'
Issuing officer's signature
City and state: Washington, D.C. Hon.G. Michael Harvey U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) Bluhhf ds 202/ and the person was arrested on (dare) FEBeuney 22, 222/
al feity ane state) DUUES AIP PORT , VA

 

Date: FLEE 22, Zoed/

Aréestinge offier’s stanature

Kh. ubyloo | usMms scoerr

Printed name anid title

 

 
